                    Case 5:21-cr-40081-HLT Document 9 Filed 08/26/21 Page 1 of 1


               CLERK’S COURTROOM MINUTE SHEET – CRIMINAL – MAGISTRATE JUDGE


UNITED STATES OF AMERICA,                                                           Case No: 21-40081-HLT
                                                                                    AUSA: Sara Walton
                         Plaintiff,                                                 Defendant: Richard Federico, AFPD
v.

GREGORY SEELEY,
                         Defendant.

 JUDGE:                           Judge Angel D. Mitchell      DATE:                             August 26, 2021
 DEPUTY CLERK:                    Heather Tildes               TAPE/REPORTER:                    FTR Network @ 11:05 am
 INTERPRETER:                     _________________            PROBATION:                        Mitchell Shivers

                                                     PROCEEDINGS

 ☐ Initial Appearance                   ☐ Initial Revocation Hearing                ☐ Bond Hearing
 ☒ Detention Hearing – 39 min.          ☐ Initial Rule 5(c)(3)                      ☐ Bond Revocation Hearing
 ☐ Arraignment                          ☐ Preliminary Hearing                       ☐ Status Conference
 ☐ Discovery Conference                 ☐ Pretrial Conference                       ☐ In-Court Hearing

 ☐ Defendant sworn                      ☐ Examined re: financial status             ☐ Counsel appointed

 ☐ Charges and penalties explained to defendant                                     ☐ Advised of Due Process Protections Act
 ☐ Constitutional Rights Explained     ☐ Felony                                     ☐ Misdemeanor
 ☐ Declines to Waive Indictment        ☐ Will be presented to next Grand Jury
 ☐ Signed Waiver of Indictment         ☐ Information filed
 ☐ Advised of Rights Under Rule _______                                            ☐ Signed Consent to Transfer ______


 ☐ Waived Reading             ☐ Read to Defendant:          ☐ Indictment       ☐ Information        ☐ Complaint
 ☐ Number of Counts:          ☐ Guilty                      ☐ Not Guilty

 ☐ Bond Revoked                         ☐ Bail Fixed at: $_____________
 ☒ Release Order executed               ☐ Continued on present conditions           ☐ Remanded to Custody




OTHER: Defendant appears in person and with counsel. Government moves for detention. The court denies the
government’s motion. The court releases defendant on conditions of pretrial release with the conditions as stated on the
record. Formal Order of Conditions of Release to follow.

Status Conference set for September 16, 2021 at 1:30 pm before Judge Mitchell.
